Citation Nr: 0610173	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-26 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to January 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from March 2003 
and September 2003 rating decisions of the Waco RO.


FINDINGS OF FACT

1.  Tinnitus was not manifested in service, and it is not 
shown that the veteran currently has tinnitus.

2.  An August 1992 Board decision declined to reopen the 
veteran's claim seeking service connection for a low back 
disorder which was previously denied by the Board on the 
basis that such disorder preexisted service and was not 
aggravated by service.

3.  Evidence received since the August 1992 Board decision is 
cumulative and not material, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2005).

2.  New and material evidence has not been received, and a 
claim to establish service connection for low back strain may 
not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

July 2003 and September 2003 statements of the case (SOCs) 
and November 2002, December 2002, and July 2003 letters, 
provided at least some VCAA-type notice, i.e., of what the 
evidence showed, the criteria for establishing service 
connection, the definition of new and material evidence, and 
the bases for the denial of the claims.  November 2002, 
December 2002, and July 2003 letters outlined the appellant's 
and VA's responsibilities in developing evidence to support 
the claims, advised him of what type of evidence would be 
pertinent to the claims, and advised him to identify evidence 
for VA to obtain or to obtain and submit the evidence on his 
own.  The July 2003 and September 2003 SOCs outlined the 
regulation implementing the VCAA, specifically including the 
provision that the claimant should submit any pertinent 
evidence in his possession.  

Although complete content-complying notice was not provided 
prior to the initial adjudication of this claim, the veteran 
has had full opportunity to respond and supplement the 
records, and to participate in the adjudicatory process after 
all essential notice was given.  He is not prejudiced by any 
notice timing defect.  Significantly, while the veteran did 
not receive notice regarding the rating of the disabilities 
at issue or effective dates of awards (See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02- 1506 (Vet. App. Mar. 3, 2006)) 
he is not prejudiced by lack of such notice, as these matters 
become relevant only when service connection is granted.  
Here, service connection is being denied.

Regarding the duty to assist, VA and, to the extent possible, 
private treatment records have been secured.  The Board has 
considered whether an examination or medical opinion is 
necessary with respect to the claim seeking service 
connection for tinnitus, and has determined that neither an 
examination nor a medical opinion is indicated.  38 C.F.R. 
§ 3.159 (c)(4) stipulates that an examination or medical 
opinion is necessary when (summarized): The evidence shows 
current diagnosis or symptoms of current disability; 
establishes that there was disease, injury, or event in 
service; and indicates that the current disability may be 
related to the disease, injury, or event in service.  Here, 
there is no current diagnosis of tinnitus, no evidence of 
tinnitus in service, and no evidence relating tinnitus to 
service.  It is also noteworthy that where the claim involves 
a petition to reopen a prior finally denied claim, the duty 
to assist by obtaining a medical opinion or scheduling a VA 
examination does not attach unless new and material evidence 
is submitted (i.e., the claim is reopened).  38 C.F.R. § 
3.159 (c).  The veteran has not identified any further 
pertinent records that remain outstanding.  VA's duty to 
assist is met.   

II. Service Connection - Background, Legal Criteria, and 
Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

The threshold requirement that must be addressed here (as in 
any claim seeking service connection) is whether there is 
competent evidence that the disability for which service 
connection is claimed.  See 38 U.S.C.A. § 1110; Hickson, 
supra.  Without competent evidence (a medical diagnosis) of a 
current disability, there is no valid claim of service 
connection for such disability.  The veteran's service 
medical records do not contain any mention of complaints, 
findings, or diagnosis of tinnitus.  Likewise, postservice 
medical records are silent for any complaints, treatment, 
findings, or diagnosis of tinnitus.  Consequently, the 
threshold requirement for establishing service connection for 
tinnitus is not met, and service connection for tinnitus is 
not warranted.

III. New and Material Evidence 

Generally, when a claim is denied by the Board and becomes 
final, it may not be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104.  However, a claim on which there is a final decision 
may be reopened if new and material evidence is received.  
38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in June 
2002), and the new definition applies.  Under the amended 
version, "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996). 

A December 1984 Board decision denied service connection for 
a low back disability, finding that such disability 
unequivocally preexisted service, and that the preservice 
back disability did not increase in severity during service.  
In January 1988, the Board declined to reopening the claim, 
finding that evidence received since the December 1984 
decision did not provide any new facts showing the onset or 
aggravation of a low back disability during the veteran's 
service.  An August 1992 Board decision again declined to 
reopen the claim, essentially based on similar findings.  The 
August 1992 Board decision is the last prior final decision 
in this matter.

For evidence to be new and material in light of the prior 
findings, it would have to either tend to show that a back 
disorder did not pre-exist service, or it would have to tend 
to show that pre-existing disability increased in severity 
during service (and thus was aggravated by service).  The 
only evidence received since the August 1992 Board decision 
consists of private treatment records from January 1999 to 
May 2003, which reflect ongoing treatment for, and diagnoses 
of, scoliosis, chronic low back pain, and lumbosacral strain.  
The evidence presented is new only in the sense that it was 
not of record at the time of August 1992 Board decision.  As 
to the instant claim, it is merely cumulative (and not 
material).  In Morton v. Principi, 3 Vet. App. 508 (1992), 
the Court held that medical records merely describing the 
veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based upon new and material evidence.  
As no evidence received since the August 1992 decision 
suggests there was an increase in severity of the veteran's 
preexisting low back disorder during service or that the 
disability did not pre-exist service, the evidence received 
since August 1992 does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim, does not raise a 
reasonable possibility of substantiating the claim, and is 
not new and material.  Consequently, the claim may not be 
reopened.


ORDER

Service connection for tinnitus is denied.

The appeal to reopen a claim of service connection for low 
back strain is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


